FILED
                              NOT FOR PUBLICATION                           SEP 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EMILIO AGUIRRE,                                   No. 10-72564

               Petitioner,                        Agency No. A074-804-434

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Emilio Aguirre, native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Mohammed v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part, and dismiss in part,

the petition for review.

      The BIA did not abuse its discretion in denying Aguirre’s fifth motion to

reopen, filed over seven years after his order of removal became final, as time- and

number-barred. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i). Nor has Aguirre

established that any statutory or regulatory exception applies. See 8 U.S.C.

§ 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3).

      We lack jurisdiction to consider Aguirre’s asylum claim, where he failed to

exhaust the claim before the agency in his fifth motion to reopen. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      We also lack jurisdiction to review the BIA’s decision not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011).

      Aguirre’s remaining contentions are unpersuasive.

      To the extent Aguirre seeks to supplement the administrative record, any

such request is denied. See 8 U.S.C. § 1252(b)(4)(A) (limiting review to “the

administrative record on which the order of removal is based”).

      All other pending motions are denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                          2                                    10-72564